 

Exhibit 10.14

 

STEPAN COMPANY

2011 INCENTIVE COMPENSATION PLAN

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

 

THIS AGREEMENT (this “Agreement”), dated as of the __ day of ____________, 20__,
is entered into by and between Stepan Company, a Delaware corporation (the
"Company"), and Participant Name (the "Participant").

 

 

WITNESSETH THAT:

 

 

IT IS AGREED, by and between the parties hereto, as follows:

 

1.In accordance with the provisions of the Stepan Company 2011 Incentive
Compensation Plan (the "Plan"), the Company hereby grants to the Participant a
Non-Qualified Stock Option to purchase a total of Number of Shares Granted
shares of common stock of the Company ("Common Stock").  The purchase price of
each share of Common Stock subject to this Agreement shall be $Grant Price.  

 

2.The right to exercise the option shall be subject to the terms and conditions
of the Plan and this Agreement.

 

The option shall vest and become exercisable in three installments on each of
the first three anniversaries of the date first written above (each, an
“Anniversary Date”), in accordance with the following schedule, provided the
Participant has remained continuously employed by the Company through the
applicable Anniversary Date:

 

Vesting Date

Percent of Option Vested

First Anniversary Date

33%

Second Anniversary Date

33%

Third Anniversary Date

34%

 

Once the Participant’s employment with the Company terminates for any reason, no
additional portion of the option shall become vested.  

 

--------------------------------------------------------------------------------

 

The option shall expire at the earliest of ten (10) years after the date first
written above; the date established by the Compensation and Development
Committee of the Board of Directors (the “Committee”) at the time of the grant;
or the date which is the last date of the next trading window as in effect under
the Company’s Insider Trading Policy occurring after the Participant’s
employment with the Company is terminated for any reason other than by reason of
the Participant becoming Disabled or the Participant’s death or retirement under
the provisions of any qualified retirement plan that may be maintained by the
Company or a subsidiary.

  If a Participant’s employment is terminated for gross misconduct, as
determined by the Company, all rights under the Plan, including the right to
exercise this option, will expire upon the date of such termination.

 

3.  To the extent the option has become vested and become exercisable, the
option may be exercised in whole or in part by filing a written or electronic
notice with the Secretary of the Company at its corporate headquarters or with
such other administrator prior to the date the option expires.  An exercise may
be disallowed if, as determined by the Secretary of the Company, it is not made
in compliance with any applicable provisions of the Company’s Insider Trading
Policy as in effect from time to time.  Such notice shall specify the number of
shares of Common Stock which the Participant elects to purchase and shall be
accompanied by payment of the purchase price for such shares.  Subject to the
provisions of the following sentence, payment shall be made in cash or by check
payable to the Company.  All or a portion of such required amount may be paid by
delivery of shares of Common Stock, valued in accordance with the provisions of
Section 3.2 of the Plan, having an aggregate fair market value which is equal to
the amount of cash which would otherwise be required.

 

4.  In the event of a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination or exchange of shares), the provisions of Section 1.5 of
the Plan shall apply.

 

5.Notwithstanding anything in this Agreement to the contrary, this Agreement may
be amended at any time and from time to time by the Company without the consent
or written agreement of the Participant to the extent necessary to comply with
any recapture or “clawback” policy of the Company adopted by the Company’s Board
of Directors to comply with Section 10D of the Securities Exchange Act of 1934
and any applicable rules or regulations promulgated by the Securities and
Exchange Commission or any national securities exchange or national securities
association on which the Company’s Common Stock may be traded, as determined by
the Company’s Board of Directors.

 

6.Except as otherwise provided by the Compensation and Development Committee of
the Board of Directors (the “Committee”), this option is not assignable or
transferable by the Participant otherwise than by will or the laws of descent
and distribution and then only as provided herein, and may be exercised during
the lifetime of the Participant only by the Participant and only as provided
herein.  If this option is exercised by the person or persons to whom the rights
of the

- 2 -

--------------------------------------------------------------------------------

 

Participant under this option shall pass by will or the laws of descent and
distribution, this option may be exercised only in respect of the number of
shares which the Participant could have acquired under the option by the
exercise thereof at the date of death.

 

7.This option and its settlement are subject to withholding of all applicable
taxes, which withholding obligation shall be satisfied by the payment of cash or
check payable to the Company, or surrender of shares of Common Stock which the
Participant already owns or the withholding of shares of Common Stock to which a
Participant is otherwise entitled under this Agreement, with such surrender of
shares or withholding of shares subject to the consent of the Committee.  

 

8.To the extent applicable, it is intended that this Agreement and the Plan
comply with the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) of the Code do not apply to the
Participant.  This Agreement and the Plan shall be administered in a manner
consistent with this intent.  Reference to Section 409A of the Code is to
Section 409A of the Code, as amended, and will also include any regulations or
any other formal guidance promulgated with respect to such Section by the U.S.
Department of the Treasury or the Internal Revenue Service.

 

9.This Agreement is subject to the terms and conditions of the Plan.  In the
event of any inconsistency between the provisions of this Agreement and the
Plan, the Plan shall govern.  All terms used herein with initial capital letters
and not otherwise defined herein that are defined in the Plan shall have the
meanings assigned to them in the Plan.  If any provision of this Agreement or
the application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstances shall not
be affected, and the provisions so held to be invalid, unenforceable or
otherwise illegal shall be reformed to the extent (and only to the extent)
necessary to make it enforceable, valid and legal.  

 

10.This Agreement may be amended at any time and in any manner by the Company
through written notice thereof to the Participant; provided, however, that no
such amendment shall impair the rights of the Participant under this Agreement
without the written consent or agreement of the Participant.

 

11.This Agreement does not constitute a contract of employment or continued
service, and participation in the Plan will not give any employee or Participant
the right to be retained in the employ of the Company, including its
subsidiaries, or any right or claim to any benefit under the Plan unless such
right or claim has specifically accrued under the terms of the Plan prior to the
issuance of Common Stock pursuant to the exercise thereof.  

 

 

 

 

 



- 3 -

--------------------------------------------------------------------------------

 

 

STEPAN COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Participant Name

 

 

 

 

 

 

 

 

Acceptance Date

 

 

 

 

 

 

 

 

 

 

 

- 4 -